Title: To George Washington from Tobias Lear, 20 November 1796
From: Lear, Tobias
To: Washington, George


                        
                            My dear Sir, 
                            Walnut Tree farm , Novr 20th 1796
                        
                        I received your kind & respected favor of the 16 inst. with much
                            pleasure. No apology, my dear Sir, can be necessary for your not having recollected my having put the Certificate
                            for one hundred Bank Shares into your hands. I only wonder, that, under the multiplicity of
                            important, and often anxious, cares which lay on your mind, you can recollect one half you
                            do. I am rejoiced, however, that the Certificate is found; for no regular provision is yet
                            made by the Bank to remedy the inconveniencies which may arise from a loss, which is the
                            reason of my not having yet advertised it as was intended. I shall, as soon as I can get it
                            done, forward to you a power of Attorney to transfer the Shares in the Columbia as well as
                            the Alexandria Bank to your name whenever you may think proper, which I think is better than
                            to have them sent on to transfer in person, as accidents may happen to them in the
                            transmission; and you will observe that they are transferrable either in person at the Bank
                            (with the Certificate) or by power of Attorney.
                        
                        Accept my thanks, my dear Sir, for your kind attention to my Maria. I hope she
                            will be admitted at Bethleham, because I think it the best & most proper place for
                            her under all circumstances, and I know it was the intention of her dear Mother to have
                            placed her there; but I am apprehensive that the season will be so far advanced as to make
                            the journey too severe for her this winter, especially too as she has a delicate
                            constitution. Should this be the case, and she could be taken in next spring, I have it in
                            contemplation to let her pass the winter with her Aunt Ball, who has lately been on a visit
                            to us, and urged it exceedingly. I have a high opinion of Mrs Ball’s talants to manage young
                            persons, from the behaviour & improvement of her own Children, particularly her daughter who
                            is about Maria’s age. They have also a tutor in the family who would attend to her this
                            winter. I mentioned this to Mr John Bassett, who was with me yesterday on his way from
                            Baltimore, and he joined me in opinion that if Maria could not go to Bethleham before the
                            severe weather sets in it would be best for her to be with Mrs Ball.
                        
                        Mr Pearce calld upon me on friday Morning, on his way to Baltimore, to ask my
                            opinion on the subject of Mr Smith’s Security &c. He informed me, as you will find
                            in the enclosed letter from him, that Mr S. had given Mr Douglas & Jessee Simms as
                            security, and offered others if these should not be thought adequate. I have had no dealings
                            with either of those persons and have no particular knowledge of their affairs; but from
                            their Characters, particularly Simm’s, as men of punctuality and having the command of
                            money, I should have no hesitation in accepting them. Perhaps John Wise
                            might be added to them, as I am told he has at times endorsed their paper. Mr Smith’s
                            character stands remarkably fair as a man of property & punctuality, and the reason
                            which he now assigns for not being able to meet the payment with
                            convenience is the same which operates with many others, vizt a want of punctuality in
                            payments to him, particularly from Messr Robert Young & Co. He told Mr Pearce that
                            he could get Mr Fendall to endorse his notes; and would do it if you desired; but as Mr
                            Fendall is one of the partners of Robert Young it might be well to get some other person if
                            you should wish another. Mr Pearce informs me that Smith would give security on real
                            property, if that should be preferred. This, in the ultimatum, would always be desireable;
                            but where a security is given on real property, there is very seldom that punctuality which
                            is to be found in personal. I presume however, he would have no objection to giving both,
                            should you think proper to have it thus guarded, I will, with great pleasure, do in this
                            business whatever you may desire; and in these precarious times there cannot be too many
                            guards.
                        
                        I am rejoiced that my young friend Washington Custis, is settled at a good
                            seminary and under favorable auspices. It is what I have long anxiously wished to see. I
                            dare say he will not be much charmed at first with the collegiate rules of study &c.
                            but it will, I am convinced, have a happy effect upon him, for nothing is wanting in him but
                            habits of industry & application to proper objects. His disposition is excellent, his
                            capacity very good, and the favorable circumstances under which he will probably enter life
                            may enable him to render essential service to humanity—become an ornament to his Country &
                            a blessing to his friends. These considerations properly impressed on his mind, may produce
                            the desired effect, and his friends, particularly his good grandmamma, feel amply repaid for
                            all the anxious cares bestowed upon him. I promised to open a correspondence with him when
                            he should get fixed at his Studies, which I shall not fail to do.
                        I am now at my farm, where I find a great deal of personal Attention necessary
                            to make things go on as they should do. I have now every thing in a good train for winter—my
                            corn, potatoes & turnips Secured—my ploughs running—my cattle & sheep in
                            good order with excellent accommodations and abundance of food for a long winter. This, from
                            a young farmer, may look like boasting; but when I tell the other part of the story it will
                            be a counterpoise for all these good things—My crop of wheat has turned out so bad that I had
                            only 65 bushls for the market & 70 bushls sown. The crop now in the ground begins to
                            suffer for want of rain; but otherways it looks well; we have not been afflicted with the
                            fly, which, I am told, has totally destroyed whole fields in the upper parts of Fairfax
                            & in Loudoun. I rode over your fallows last week with Mr Pearce & I think I
                            never saw fields look more beautiful. If the Crop should not be a very good one, unless
                            injured by some untoward circumstance, I shall put no faith in farming.
                        
                        I left my mother & the little folks well yesterday morning. They
                            received the kind remembrance of yourself & Mrs Washington with grateful hearts
                            & desire that their best respects & affectionate regards may be acceptable
                            to you both as well as to their amiable friend Miss Custis in which I most cordially unite
                            with them, & a tender of my best regards to Mr Fayette & Mr Frestell. With
                            the most sincere & perfect attachment I am, my dear Sir, Your respectful, devoted
                            & affectionate friend.
                        
                            Tobias Lear
                            
                        
                    